Citation Nr: 0521670	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Chaney Taylor, Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from December 1940 to June 
1944.   He died on June [redacted], 2001; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
inter alia denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant disagreed and this appeal ensued.  

Following the appellant's testimony at a Travel Board Hearing 
in November 2003, the Board remanded the case in May 2004 for 
further evidentiary development.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2001; the immediate cause of 
death was cardiopulmonary collapse as the immediate cause of 
death, with renal failure and congestive heart failure listed 
as underlying causes of death.  

2.  Heart disease was first manifested many years after 
service.  

3.  At the time of his death, the veteran was in receipt of 
service-connected compensation benefits for chronic atrophic 
rhinitis with ozena (assigned a 50 percent evaluation) and 
for right ear otitis media (evaluated as noncompensable).  

4.  The cause of the veteran's death - cardiopulmonary 
collapse, underlain by renal failure and congestive heart 
failure - is not related to an incident of service or to 
service-connected chronic atrophic rhinitis with ozena or 
right ear otitis media; nor was service-connected chronic 
atrophic rhinitis with ozena or right ear otitis media a 
material factor in causing the veteran's death.  


CONCLUSIONS OF LAW

1.  Cardiopulmonary collapse, underlain by renal failure and 
congestive heart failure, was neither incurred nor aggravated 
in service, may not be so presumed, and was not due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 110, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2004).

2.  The veteran's death due to cardiopulmonary collapse, 
underlain by renal failure and congestive heart failure, was 
not caused by a disability incurred in or aggravated by 
service, nor did service-connected disability cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The veteran died on June [redacted], 2001.  The death certificate 
showed cardiopulmonary collapse as the immediate cause of 
death, with renal failure and congestive heart failure listed 
as underlying causes of death.  

During his service in World War II, the veteran served in the 
Aleutian Islands.  His service medical records document nasal 
discharge symptomatology.  After his service, the VA granted 
service connection for chronic atrophic rhinitis with ozena 
(assigned a 50 percent evaluation when the veteran died).  VA 
also established service connection for right ear otitis 
media (evaluated as noncompensable when the veteran died).  

The appellant filed her claim seeking service connection for 
the cause of the veteran's death in July 2001.  She argued in 
her October 2002 substantive appeal that the veteran's 
"death was related to his military service in that it was a 
significant contributing factor" toward his death.  At an RO 
hearing in August 2002 and at the Travel Board Hearing in 
November 2003, the appellant noted when she married the 
veteran in 1944 his ears bothered him and he had a poor sense 
of taste and smell.  She contended that the veteran's heart 
problems, which first arose in the 1970s, were related to his 
service-connected disabilities.  At these hearings the 
appellant's daughter testified that she recalled the veteran 
having bad headaches and later having heart problems.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2004); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).  

There is no allegation, and the evidence does not show, that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 years or more immediately 
preceding his death in June 2001.  Therefore, the appellant 
is not entitled to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  Nor is there an 
issue of hypothetical entitlement to dependency and indemnity 
compensation under this law.  Marso v. West, 13 Vet. App. 260 
(1999).  

As noted above, the veteran died of cardiopulmonary arrest, 
renal failure, and congestive heart failure.  His two 
service-connected disabilities were chronic atrophic rhinitis 
with ozena and right ear otitis media.  The service medical 
records are entirely silent as to any heart or kidney 
disorder, and there is no indication of any such disorder 
until the 1970s.  In short, there is no evidence suggesting 
heart disease or a kidney disorder was present in service or 
compensably disabling within the first year after service.  
The remaining question in this case is whether the claims 
file includes medical evidence establishing a nexus, or 
connection, between the service-connected chronic atrophic 
rhinitis with ozena and right ear otitis media and the 
veteran's death.  The appellant maintains there is, though 
the record includes neither medical evidence of such a link 
nor any indication that the appellant has any qualification 
to establish such a connection.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (layperson's opinion alone 
cannot serve as medical evidence in the absence of a 
foundation based on education or other expertise).  

VA hospital and clinical records through 1980 showed 
treatment for possible Raynaud's disease and diverticular 
disease of the sigmoid and descending colon.  VA clinical 
records in 1981 discussed sinus infections, a VA examination 
in September 1981 assessed atrophic rhinitis and complete 
anosmia, and VA clinical records in 1985 included impressions 
of chronic sinusitis.  

Private medical records in June 1980 showed coronary 
thrombosis.  VA hospital records in 1985 showed organic heart 
disease, gastrointestinal distress, hypertension, status post 
left carotid endarterectomy, and abnormal 
electroencephalogram secondary to an old cerebral vascular 
accident.  VA hospital records in December 1999 showed 
diagnoses of congestive heart failure, ischemic 
cardiomyopathy, hypertension, and three vessel coronary 
artery disease with bypass grafting in 1986.  VA hospital 
records in June 2001 indicate the veteran presented to the 
emergency room on June 15, with various abdominal symptoms.  
He died on June [redacted] with the causes of death as listed above.  
The primary diagnosis of the hospitalization was congestive 
heart failure and the secondary diagnoses included anorexia, 
coronary artery disease, renal failure, hypokalemia, 
hyperkalemia, abdominal aortic aneurysm, peripheral vascular 
disease, hypoatremia, cardiac arrest, mitral valve 
insufficiency, and history of aortocoronary bypass surgery.  

The record includes medical evidence of treatment for heart 
disease from 1980, though there is no medical evidence 
discussing any relationship between the documented cardiac 
symptoms and the service-connected rhinitis and otitis media.  
The medical evidence discussing the treatment of the cardiac 
disorders does not also discuss the service-connected 
disabilities as a predicate to the heart disease.  Moreover, 
since the appellant submitted her claim in 2001 she has not 
submitted any medical evidence attesting to a relationship 
between the service-connected disabilities and the veteran's 
death.  Her claim is based entirely on her own 
unsubstantiated contentions.  In view of the evidence showing 
the veteran's death due to cardiopulmonary arrest, renal 
failure, and congestive heart failure, which was not 
manifested until well after he separated from service, and 
the lack of any competent evidence in this case relating the 
service-connected disabilities to the cause of death listed 
on the death certificate, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the veteran's death.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

This case arose from the appellant's July 2001 claim seeking 
service connection for the cause of the veteran's death.  The 
RO issued to the appellant a July 2001 letter discussing the 
information and evidence necessary to substantiate the claim 
and a September 2001 letter notifying her of the RO's initial 
action in this case.  Included in the July 2001 letter was 
notification that the appellant had to provide medical 
evidence of a relationship between a service-connected 
disability and the veteran's death.  By a September 2002 
statement of the case, the RO listed the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, including the VA hospital records in June 
2001 when the veteran died, and documents received on 
multiple occasions from the appellant and her representative.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  This case does not require VA to obtain a medical 
opinion addressing whether there is a medical connection 
between the service-connected disabilities and the veteran's 
death.  Procurement of such an opinion is necessary only 
"when such . . . opinion is necessary to make a decision on 
the claim".  38 U.S.C.A. § 5103A (d)(1) (West 2002).  The 
necessity of such an opinion is triggered by the claimant's 
provision of evidence that a disability or death might be 
associated with active service.  38 U.S.C.A. § 5103A 
(d)(1)(B) (West 2002).  In other words, the claimant is 
required to present evidence addressing the causality element 
of a claim prior to VA affording him or her a medical 
opinion.  As the appellant in this case has not provided any 
competent evidence that the veteran's service-connected 
rhinitis or otitis media is related to the heart disease that 
caused his death, VA is not required to obtain a medical 
opinion on this question.  Wells v. Principi, 326 F. 3rd. 
1381, 1384 (Fed. Cir. 2003).  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


